Citation Nr: 0915160	
Decision Date: 04/23/09    Archive Date: 04/29/09

DOCKET NO.  05-34 344	)	DATE
	)
	)

On appeal from the 
Department of Veterans Affairs Regional Office and 
Insurance Center in Philadelphia, Pennsylvania

THE ISSUES

1.  Whether new and material evidence has been received 
to reopen the Veteran's claim of entitlement to service 
connection for post-traumatic stress disorder (PTSD).

2.  Entitlement to service connection for PTSD.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel


INTRODUCTION

The Veteran served on active duty from March 1966 to 
November 1968.

In December 1992, the Newark, New Jersey Regional Office 
(RO) denied the Veteran's claim of entitlement to service 
connection for PTSD.  The Veteran did not perfect an 
appeal in a timely manner.  Therefore, the December 1992 
rating decision is final.  38 U.S.C.A. § 7105(c) (West 
2002); 38 C.F.R. § 20.1103 (2008).  

In September 2003, the RO received the Veteran's 
application to reopen service connection for PTSD.  In 
February 2004, the Philadelphia, Pennsylvania RO 
effectively performed a de novo review of the record and 
confirmed and continued the prior denial.  The Veteran 
disagreed with that decision, and this appeal ensued. 

In March 2009, the Veteran had a video conference with 
the Veterans Law Judge whose signature appears at the end 
of this decision.

As a preliminary matter, the Board notes that VA has 
previously adjudicated claims of entitlement to service 
connection for psychiatric disability other than PTSD.  
However, those decisions are not on appeal; and, 
therefore, the Board does not have jurisdiction over 
them.  38 U.S.C.A. § 7104(a) (West 2002 and Supp. 2008); 
38 C.F.R. § 20.101 (2008).  Hence, the Board will confine 
its decision to the claim of entitlement to service 
connection for PTSD.  




FINDINGS OF FACT

1.  In an unappealed December 1992 rating action the 
claim of entitlement to service connection for PTSD was 
denied.

2.  Evidence associated with the record since the RO's 
December 1992 decision is neither cumulative nor 
redundant and, by itself or in connection with evidence 
previously assembled, relates to an unestablished fact or 
raise a reasonable possibility of substantiating the 
claim of entitlement to service connection for PTSD. 

3.  The preponderance of the competent evidence of record 
shows that post traumatic stress disorder is unrelated to 
any event in service.


CONCLUSIONS OF LAW

1.  The December 1992 rating decision which denied 
entitlement to service connection for post traumatic 
stress disorder is final.  38 U.S.C.A. § 7105 (West 2002 
and Supp. 2008); 38 C.F.R. § 20.1103 (2008).

2.  New and material evidence has been submitted to 
reopen the claim of entitlement to service connection for 
post traumatic stress disorder.  38 U.S.C.A. § 5108 
(West 2002 and Supp. 2008); 38 C.F.R. § 3.156 (2008).

3.  Post traumatic stress disorder was not incurred or 
aggravated in-service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 
5107(b) (West 2002 and Supp. 2008); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304(f) (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

Prior to consideration of the merits of the Veteran's 
appeal, the Board must determine whether VA has met its 
statutory duty to assist the Veteran in the development 
of the issue of entitlement to service connection for 
PTSD.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  
After reviewing the record, the Board finds that VA has 
met that duty.

As noted above, in September 2003, the RO received the 
Veteran's application to reopen his claim of entitlement 
to service connection for PTSD; and there is no issue as 
to providing an appropriate application form or 
completeness of the application. 

Following its receipt of the Veteran's application, VA 
notified the Veteran that he would need to submit new and 
material evidence to reopen his claim.  VA also notified 
him of the information and evidence necessary to 
substantiate and complete the underlying claim of service 
connection for PTSD.  VA informed him of the information 
and evidence to be provided by him, as well as the 
evidence VA would attempt to obtain.  In so doing, VA 
noted alternative sources of evidence which could support 
a claim service connection for non-combat PTSD.  VA also 
set forth the criteria for assigning disability ratings 
and the effective dates of those ratings, should service 
connection be granted. 

Following notice to the Veteran, the RO fulfilled its 
duty to assist the Veteran in obtaining identified and 
available evidence needed to substantiate his claims.  
The RO obtained copies of service personnel records, as 
well as records reflecting his treatment after service.  
VA also examined the Veteran to determine the nature and 
etiology of any psychiatric disability found to be 
present.  In addition, the Veteran presented relevant 
evidence and testimony at two hearings on appeal - one in 
August 2008 held at the RO before a Decision Review 
Officer and the other in March 2009 held before the 
undersigned Veterans Law Judge. 

In sum, the Veteran has been afforded a meaningful 
opportunity to participate in the development of his 
appeal.  There is no evidence of any VA error in 
notifying or assisting the Veteran that could result in 
prejudice to him that could otherwise affect the 
essential fairness of the adjudication.  Accordingly, the 
Board will proceed to the merits of the claim of 
entitlement to service connection for PTSD.

Analysis

Service connection for post traumatic stress disorder was 
denied in a December 1992 rating decision.  Evidence on 
file in December 1992 consisted of the Veteran's service 
treatment records; partial service personnel records; 
notice of the Veteran's award of supplemental security 
income from the Social Security Administration; and 
reports of VA examinations performed in July and November 
1992.  Although the November 1992 VA psychiatric examiner 
noted that the Veteran had symptoms of PTSD, that 
diagnosis was not established.  Moreover, the evidence 
did not establish the presence of an associated stressor, 
including the Veteran's reported incarceration and 
solitary confinement in service.  Accordingly, service 
connection for PTSD was denied.  In the absence of a 
timely perfected appeal that decision is final.  
38 U.S.C.A. § 7105.

In September 2003, the Veteran requested that VA reopen 
his claim for service connection for PTSD.

Generally, a claim which has been denied by the RO may 
not thereafter be reopened and allowed, and a claim based 
upon the same factual basis may not be considered.  38 
U.S.C.A. § 7105.  The exception to this rule is 38 
U.S.C.A. § 5108 which provides that if new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, the VA shall reopen the claim 
and review the former disposition of the claim.

When a veteran seeks to reopen a final decision based on 
new and material evidence, the Board must first determine 
whether the Veteran has, in fact, presented new and 
material evidence under 38 C.F.R. § 3.156. 

New evidence means existing evidence not previously 
submitted to VA decisionmakers.  Material evidence means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  New and 
material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior 
final denial of the claim sought to be reopened, and must 
raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156. 

If new and material evidence is presented, the Board may 
proceed to evaluate the merits of the claim but only 
after insuring that the duty to assist the Veteran in the 
development of his claim has been fulfilled.  See Elkins 
v. West, 12 Vet. App. 209 (1999).

Evidence added to the record since the RO's December 1992 
decision consists of additional service personnel 
records, extensive records reflecting the Veteran's 
treatment and evaluations from 1989 through 2008, and the 
transcripts of hearings on appeal.  Such evidence 
includes the report of a June 2005 VA examination by a 
psychiatric board and a report of the Veteran's VA 
hospitalization from May to July 2006.  Those reports 
establish the diagnosis of post traumatic stress 
disorder.  They also show that primary stressors relied 
upon in diagnosing the disorder are the Veteran's claim 
of solitary confinement in service and his claim that he 
was sexual assaulted shortly after his release from his 
in-service incarceration.  

Such evidence is new in the sense that it has not 
previously been before the VA.  It is also material in 
that it tends to fill the deficits in the evidence which 
existed at the time of the prior denial.  It is neither 
cumulative nor redundant of the evidence of record in 
December 1992 and, when considered with the evidence 
previously of record, raises a reasonable possibility of 
substantiating the claim of entitlement to service 
connection for PTSD.  Therefore, the additional evidence 
is new and material and sufficient to reopen the claim.  
To that extent, the appeal is granted.  Accordingly, a de 
novo review of the record is warranted.

Under 38 C.F.R. § 3.104(f), service connection for post 
traumatic stress disorder may be granted if there is 
medical evidence diagnosing post traumatic stress 
disorder in accordance with 38 C.F.R. § 4.125(a); a link, 
established by medical evidence, between the Veteran's 
symptoms and an inservice stressor; and credible 
supporting evidence that the claimed inservice stressor 
actually occurred.  

Where, as here, a current diagnosis of PTSD exists, the 
sufficiency of the claimed in-service stressor is 
presumed.  See Cohen v. Brown, 10 Vet. App. 128, 144 
(1997).  Nevertheless, credible evidence that the claimed 
in-service stressor actually occurred is also required.  
38 C.F.R. § 3.304(f).  If the Veteran engaged in combat 
with the enemy, his testimony alone could, under certain 
circumstances, establish the incurrence of the claimed 
inservice stressor.  Id.  However, the Veteran does not 
contend that he participated in combat.  Rather, he 
maintains that post traumatic stress disorder is the 
result of solitary confinement in service and the result 
of a sexual assault shortly after his release from 
confinement.  

In cases of non-combat PTSD, evidence from sources other 
than the Veteran's service records may corroborate the 
Veteran's account of the stressor incident.  38 C.F.R. § 
3.304(f)(3).  Examples of such evidence include, but are 
not limited to: records from law enforcement authorities, 
rape crisis centers, mental health counseling centers, 
hospitals, or physicians; pregnancy tests or tests for 
sexually transmitted diseases; and statements from family 
members, roommates, fellow service members, or clergy.  
Evidence of behavior changes following the claimed 
assault is another type of relevant evidence that may be 
found in these sources.  Examples of behavior changes 
that may constitute credible evidence of the stressor 
include, but are not limited to, a request for a transfer 
to another military duty assignment; deterioration in 
work performance; substance abuse; episodes of 
depression, panic attacks, or anxiety without an 
identifiable cause; or unexplained economic or social 
behavior changes.  Id.

This does not mean that the evidence must actually prove 
that the incident occurred.  It means that the evidence 
must at least be in equipoise with respect to whether the 
incident actually occurred.  That is, there must be an 
approximate balance of positive and negative evidence 
regarding whether the claimed stressor actually occurred.  
In such cases, all reasonable doubt is resolved in favor 
of the Veteran.  38 U.S.C.A. § 5107(b).  

A de novo review of the evidence discloses that beginning 
October 17, 1968, the Veteran was incarcerated for 30 
days following his conviction before a Special Courts 
Martial.  

A June 2005 VA psychiatric board found that such period 
of confinement was consistent with a stressor associated 
with the Veteran's post traumatic stress disorder.  
Significantly, direct service connection may be granted 
only when a disability was incurred or aggravated in line 
of duty, and not the result of the Veteran's own willful 
misconduct.  38 U.S.C.A. § 105 (West 2002 and Supp.2008; 
38 C.F.R. § 3.301(a) (2008).  

In a September 2005 administrative decision, the RO found 
that the Veteran's period of incarceration in service, 
including his claimed solitary confinement, was the 
result of his own willful misconduct.  The Veteran did 
not appeal that decision, and it became final.   
38 U.S.C.A. § 7105.  Therefore, even if the incarceration 
was a stressful incident, it did not occur in the line of 
duty and it may not be considered a verified stressor for 
the purposes of service connection for PTSD.  

Nevertheless, the Veteran maintains that PTSD is 
warranted because it was the result of an inservice 
stressor in which he was the victim of a sexual assault.  
He acknowledges that he did not report the assault to 
authorities and that it is not contained in his military 
treatment records.  However, he notes that following the 
assault, he experienced an attitude change which was 
detrimental to his job performance and to his military 
career in general.  In this regard, he cites his military 
proficiency reports which show a sharp decline in his job 
performance.  

A review of the appellant's personnel records shows that 
from March 1966 through some time in August 1968, the 
Veteran received exemplary ratings attesting to his 
superior job performance and sense of responsibility, as 
well as his exceptional individual conduct, courtesy, 
appearance, and military bearing.  However, by early 
October 1968, his supervisors and superior officers noted 
that he required constant supervision and that his 
military bearing and behavior had steadily declined.  
Indeed, it was reported that his attitude toward military 
life in general had grown negative.  

Beginning in August 1968 through mid-October 1968, the 
Veteran had been charged with or convicted of various 
military and civilian infractions, including speeding, 
giving false information to a police officer, assault and 
battery, failure to obey lawful orders, and the 
destruction of a military identification card.  He had 
also incurred overdue debts at a local business 
establishment.  Ultimately, he was evaluated by the base 
psychiatric service and found to have a sociopathic 
personality disorder.  Thereafter, he was discharged due 
to a behavior and character disorder. 

While the Veteran is correct that he experienced a 
precipitous decline his military proficiency reports, 
that decline occurred prior to his incarceration, and 
claimed solitary confinement.  He was in confinement from 
October 17 to November 15, 1968, and the claimed sexual 
assault reportedly took place after that.  Therefore, the 
claimed stressors could not have been responsible for the 
decline in his performance.  Accordingly, the Veteran's 
various theories as to his stressors are not 
substantiated.  

Moreover, there is no evidence corroborating the 
Veteran's claimed stressors, to include the claimed post 
confinement sexual assault.  The evidence of such 
stressors noted during the June 2005 VA psychiatric board 
and in the report of the Veteran's VA hospitalization 
from May to July 2006 were based solely on a history 
related by the Veteran.  Such evidence is simply not 
supported by a review of the record, and as such, it is 
of no probative value with respect to the occurrence of 
the stressors.  See, e.g., LeShore v. Brown, 8 Vet. App. 
406, 409 (1995) (A bare transcription of a lay history is 
not transformed into competent medical evidence merely 
because the transcriber happens to be a medical 
professional.)  

Because the claimed stressors cannot be verified, the 
Veteran cannot meet the criteria for service connection 
for PTSD.  38 C.F.R. § 3.304(f).  Therefore, service 
connection is not warranted, and the appeal is denied.

In arriving at this decision, the Board has considered 
the doctrine of reasonable doubt.  However, that doctrine 
is invoked only where there is an approximate balance of 
evidence which neither proves nor disproves the claim.  
In this case, the preponderance of the evidence is 
against the Veteran's claim.  Therefore, the doctrine of 
reasonable doubt is not applicable.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102. 


ORDER

New and material evidence to reopen the claim of 
entitlement to service connection for PTSD has been 
received and the claim is reopened.  The claim of 
entitlement to service connection for PTSD is denied.


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


